Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Claims 1-6 and 8-10 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 5/13/21 does not render the application allowable.

Status of the Rejections
All rejections are withdrawn in view of the instant amendments to the claims.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 20100206718) in view of Yang (US 20130168231) and Kawakami (US 5542559).
As to claim 1, Li discloses a film formation device that forms a film on a substrate by sputtering a target (abstract) comprising:
A film formation chamber capable of introducing a film forming gas (paragraph 2: definition of sputter deposition involving gas; figure 1: chamber 100);
A target holding portion that holds the target (figure 1: cathode assembly 126 with target 106);
A substrate holding portion with substrate facing the target (figure 1a: substrate 116 with support 110 facing target 106);
An RF power supply to generate plasma between the target and substrate (figure 1a: RF power supply for cathode assembly and target and substrate support [unnumbered, RF and RF2]; abstract);
An adhesion preventing mechanism that prevents sputtered target material from adhering to an inner wall surface of the chamber (figure 1a: anode shield 108, , 124 and 134) including a substrate edge adhesion preventing plate on an edge of a region on the substrate holding portion (shield 124) and an outer peripheral 
A potential adjusting mechanism that is electrically connected to the prevention plates to adjust a potential of the plates (figure 1a: conductive body 130 to connect shield 124 to anode shield 108; paragraph 44: biasing of target and anode 108);
Gaps between the individual adhesion preventing plates (figure 1a: showing gaps between anode shield 108 and shields 124, 134).

Li, while disclosing gaps between the individual shield components, is silent as to the specific dimensions of these gaps.

Yang discloses a sputtering apparatus in which RF power is used for deposition between a sputtering target and facing substrate (abstract; figure 4).  Yang also discloses knowledge in the art of using shields to control the deposition onto the substrate surface (figure 4) and spacing between shields and other components to be kept within a dark-space distance of 1-3mm to prevent plasma formation and leakage where not desired (paragraphs 10, 41 and 43).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a dark space distance of 1-3mm, as disclosed by Yang, in the system of Li, because this prevents plasma formation and leakage between components used to contain plasma deposition (Yang at paragraphs 10, 41 and 43).

Kawakami discloses an RF power plasma processing apparatus (abstract; col 1 lines 24-33) in which shutdown is performed by decreasing the high frequency power, thus stepwise decreasing the plasma potential and density, in a step-wise manner to prevent undesired temperature changes and unstable holding of the substrate (col 11 lines 11-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a step-wise shutdown, as disclosed by Kawakami, in the method of Li in view of Yang, because this prevents undesired temperature changes and unstable holding of the substrate (col 11 lines 11-55).

As to claim 6, Li discloses use of the film formation device of claim 1 (as discussed above) to form a piezoelectric film (paragraph 9: film formation with piezoelectric properties) by sputtering by turning on the RF power supply to generate plasma (abstract: sputter deposition; figure 6a: applying RF power steps, necessarily involving ‘turning on’ the supplies) and forming the film in a state where 20V or higher is applied to the anode and shield plates [adhesion prevention plates] (paragraph 7: application of RF power supply to cathode target and anode connected to sidewalls and shields; paragraph 46: generation of 100 or 300 V of anodic and cathodic potential (+/-) by the RF power supplies).
Li discloses deposition of a film to a desired thickness (paragraph 6), but is silent as to shutdown with a step-wise decrease of power.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a step-wise shutdown, as disclosed by Kawakami, in the method of Li in view of Yang, because this prevents undesired temperature changes and unstable holding of the substrate (col 11 lines 11-55).

As to claims 8-10, Li discloses deposition of a film to a desired thickness (paragraph 6), but is silent as to shutdown with a step-wise decrease of power or frequency.
Kawakami discloses an RF power plasma processing apparatus (abstract; col 1 lines 24-33) in which shutdown is performed by decreasing the high frequency power, thus stepwise decreasing the plasma potential and density, in a step-wise manner to prevent undesired temperature changes and unstable holding of the substrate (col 11 lines 11-55). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a step-wise shutdown, as disclosed by Kawakami, in the method of Li in view of Yang, because this prevents undesired temperature changes and unstable holding of the substrate (col 11 lines 11-55). 


Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yang, as applied to claim 1 above, and further in view of Tomioka (US 5810963).
As to claim 2, Li discloses an RF power supply and matching network for plasma processing (abstract), but is silent as to an abnormal discharge detection mechanism.
Tomioka discloses a control system for an RF power plasma processing system with matching network in which abnormal discharge is detected and suppressed (abstract: dampening [suppressing] abnormal discharge) to prevent damaging components being processed (col 2 lines 27-30) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control system to suppress abnormal discharge, as disclosed in Tomioka, in the system of Li in view of Yang, because this prevents damaging components during RF plasma processing (Tomioka at abstract; col 2 lines 27-30).
	As to claim 3, Tomioka discloses controlling plasma impedance (col 6 lines 25-30: control mechanism for matching impedance of generated plasma).
	As to claim 4, Tomioka discloses an impedance matching circuit [structural equivalent of a ‘box’] coupled to the RF supply which the controller control along with frequency (col 6 lines 34-46: measure and control of RF frequency; figure 1: matching system 9 and controller 10).
	As to claim 5, Li discloses connection of the shields and anode to the power supply and matching network, as discussed above.  Li is silent as to an abnormal discharge controller.
Tomioka discloses a control system for an RF power plasma processing system with matching network in which abnormal discharge is detected and suppressed by controlling the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a control system to suppress abnormal discharge connected to the RF power supply and matching network, as disclosed in Tomioka, in the system of Li in view of Yang, because this prevents damaging components during RF plasma processing (Tomioka at abstract; col 2 lines 27-30).

Response to Arguments

Applicant argues in the remarks that the combination of Kawakami with Li is improper as Kawakami is directed towards a plasma etching apparatus and method and is therefore not applicable to the sputter deposition method and apparatus of Li.
This argument is not found persuasive as Kawakami at col 12 line 67 to col 13 line 5 contains the following paragraph (emphasis added):
It is to be appreciated that the present invention is applicable to other apparatus using a monopole type electrostatic chuck and executing a heat transfer by the supply of a cooling gas such as He gas between the object to be treated and the electromagnetic chuck, for example, a variety of plasma treatment apparatuses such as a plasma CVD apparatus or a sputtering deposition apparatus. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794